This is a scire facias case, and the Assistant Attorney-General has filed a motion to strike out the statement of facts on the ground that there is no order authorizing the same to be filed after term time. In a clause of the order overruling motion in arrest of judgment appears this language: "It is further noted that said defendant asked leave for twenty days after the adjournment of this court in which to prepare and file a statement of facts and bills of exception." But there is no order entered up by the court granting said leave. In the absence of an order from the district judge granting said twenty days the statement of facts cannot be considered. In the absence of a statement of facts we cannot consider appellant's assignments of error.
Finding no error in the record, the judgment is affirmed.
Affirmed.